                IN THE UNITED STATES DISTRICT COURT FOR THE
                      NORTHERN DISTRICT OF OKLAHOMA

TONY ALMEIDA, LESLIE ALMEIDA,             )
CARY CUYLER, SUSAN CUYLER,                )
LANA GARDNER, CHARLES                     )
GARDNER, CHRISTIAN LARSEN,                )
KAREN B. LARSEN, THOMAS                   )
RIBAUDO, and CORI RIBAUDO,                )
Individually and on Behalf of All         )
Others Similarly Situated,                )
                                          )
                     Plaintiffs,          )
                                          )
       v.                                 )       Case No. 17-CV-126-JED-FHM
                                          )               (CLASS ACTION)
BOKF, NA, d/b/a BANK OF                   )
OKLAHOMA,                                 )
                                          )
                     Defendant.           )

                                   OPINION AND ORDER

       Plaintiff’s Motion for Early Discovery Under Federal Rule of Civil Procedure 26(d)(1),

[Dkt. 33], has been fully briefed and is before the court for decision. Plaintiffs seek

permission to depose two of Plaintiffs’ proposed class representatives in order to preserve

their testimony. Plaintiffs contend this is necessary because they are 77 and 76 years old

and suffer from general health issues related to aging. No specifics of any health issues

are provided.

       Plaintiffs further contend that the testimony is essential to class certification,

damages, and all other aspects of the case. Again, no specifics are provided.




                                              1
      Plaintiffs have not provided sufficient specific information to establish good cause

for early discovery. Plaintiffs’ Motion for Early Discovery Under Federal Rule of Civil

Procedure 26(d)(1), [Dkt. 33], is DENIED.

      SO ORDERED this 18th day of July, 2019.




                                            2
